Exhibit 99.1 LEASING FUND ELEVEN, LLC PORTFOLIO OVERVIEW FIRST QUARTER 2007 ICON Leasing Fund Eleven, LLC - First Quarter 2007 Portfolio Overview - Dear Member of ICON Leasing Fund Eleven, LLC: ICON Leasing Fund Eleven, LLC (“Fund Eleven”) raised $349,352,657 from its initial offering on April 21, 2005 through March 31, 2007.In July 2006, Fund Eleven increased its original offering from $200,000,000 to $375,000,000.As of March 31, 2007, Fund Eleven had 349,130 member shares outstanding. During the first quarter of 2007, Fund Eleven continued to function in its Operating Period, during which time Fund Eleven acquires equipment subject to lease. Fund Eleven’s portfolio is comprised of two lease categories: growth leases, where the rental cash flows have been assigned or pledged to a lender; and income leases, where Fund Eleven retains the rental cash flows.While income leases produce monthly cash flows, growth leases permit Fund Eleven to retain an interest in the future value of the equipment on a leveraged equity basis.Fund Eleven’s manager, ICON Capital Corp. (the “Manager”), expects that the future value of the equipment in growth leases will be greater than Fund Eleven’s initial cash investment. Cash generated from these investments will facilitate Fund Eleven’s distributions to its members.Availability of cash to be used for reinvestment also depends on the requirements for expenses, reserves, and distributions to members. Fund Eleven’s Operating Period is anticipated to continue for a period of five years from the closing of the offering – unless extended at the Manager’s sole discretion. Following its Operating Period, Fund Eleven will enter its “Liquidation Period,” during which time equipment will be sold in the ordinary course of business. News Covering the Reporting Period ·TOP Tankers, Inc.’s (“Top Tankers”) announced its 2006 fiscal year financial results.During the year, Top Tankers completed a $550 million sale and lease back project, which generated significant return of $7.50 per share to its shareholders, sold 3,907,365 shares of common stock in 'at-the-market' offerings at an average net price of $6.91 per share, dry-docked a total of 9 vessels and performed extensive upgrading of its fleet.The company also sold three Handymax tankers for an aggregate sales price of $128 million and entered into an agreement to acquire six new Handymax product tankers for a purchase price of $285 million.(Source:TOP Tanker press release, dated March 8, 2007) ·Global Crossing Telecommunications, Inc. (“Global Crossing”), a leading global internet protocol solutions provider, announced that it will provide global telecommunications services to its partner AT&T Government Solutions, a business unit of AT&T Inc., that was awarded the Networx Universal contract by the U.S. General Services Administration.Under the Networx Universal contract, Global Crossing will support AT&T Inc. in its efforts to compete for task orders relating to in-demand governments services such as telecommunications, networking, and related services.(Source:Global Crossing press release, dated March 30, 2007) Neither Fund Eleven nor the Manager accept any responsibility for, or assume any liability for, any duty to update or reliance upon the contents, accuracy, completeness, usefulness or timeliness of any of the information contained under the heading “News Covering the Reporting Period.” Investments and Commitments During the First Quarter of 2007 ·In February 2007, Fund Eleven, through its wholly-owned subsidiary, purchased approximately $6,983,000 of additional telecommunications equipment that is subject to lease with Global Crossing and Global Crossing North American Networks, Inc. (collectively, the “Global Crossing Group”).The equipment is subject to a 48 month lease which commenced on March 1, 2007. ·On March 30, 2007, Fund Eleven, through a wholly-owned subsidiary, purchased auto parts manufacturing equipment from Heuliez SA and Heuliez Investissements SNC (collectively, “Heuliez”).The purchase price for the equipment was approximately $11,994,000.The equipment is being leased back to Heuliez pursuant to a 60 month lease that began on April 1, 2007. -1- Portfolio Overview Fund Eleven has invested both directly and indirectly through joint ventures with its affiliates.In addition to the investments listed above, as of March 31, 2007, Fund Eleven’s portfolio consisted primarily of the following investments: Income Leases ·Equipment, plant and machinery used by The Teal Jones Group and Teal Jones Lumber Services, Inc. (collectively, “Teal Jones”) in its lumber processing operations in Canada and the United States.Fund Eleven, through two wholly-owned subsidiaries, entered into a lease financing arrangement totaling approximately $36,000,000 in November 2006.The equipment, plant and machinery are being leased back to Teal Jones pursuant to an 84 month lease that is scheduled to expire in November 2013. ·State-of-the-art telecommunications equipment.In December 2006, Fund Eleven, through its wholly-owned subsidiary, purchased the equipment for approximately $9,779,000 in cash. This equipment is subject to a 48 month lease with the Global Crossing Group which commenced on January 1, 2007. Fund Eleven also acquired interests in similar telecommunications equipment leased to the Global Crossing Group through investments in joint ventures with its affiliates.Fund Eleven acquired its interests in these joint ventures for approximately $17,270,000.The equipment is subject to three separate 48 month leases.Two of the leases commenced on November 1, 2006 and the third lease commenced on April 1, 2006. ·A 50% interest in a joint venture which purchased digital audio/visual entertainment systems subject to a lease with AeroTV Ltd. (“AeroTV”), a provider of on board digital audio/visual systems for airlines, rail and coach operators in the United Kingdom.Fund Eleven’s purchase price for its interest in the joint venture was approximately $2,776,000.The joint venture only funded approximately $1,357,000 for the purchase of the equipment. On February 13, 2007, AeroTV's primary customer terminated its service agreement with AeroTV.AeroTV subsequently filed for bankruptcy protection, the lease was terminated and the joint venture recorded a reserve with regard to all outstanding unpaid amounts.The amounts held in escrow were returned with accrued interest in April 2007.The Manager was able to negotiate directly with AeroTV's customer to receive lease payments due to the joint venture through the termination date of the service agreement.On April 18, 2007 the joint venture filed a lawsuit in the United Kingdom’s High Court of Justice, Queen’s Bench Division against AeroTV and one of its directors for fraud. The lease was recorded by the joint venture as a finance lease. At March 31, 2007, there were approximately $882,000 of minimum rents receivable over the remaining life of the lease. During March 2007, the joint venture collected approximately $218,000 of the remaining minimum rents receivable balance. As a result of the foregoing, the joint venture has recorded a reserve for the remaining minimum rents receivable balance of approximately $664,000 at March 31, 2007. During April 2007, the remaining amounts previously contributed to the joint venture by Fund Eleven and its affiliate for the purchase of on-board digital audio/visual systems were returned along with accrued interest totaling approximately $5,215,000. Fund Eleven’s portion was approximately $2,608,000. Growth Leases ·An equipment leasing portfolio consisting of approximately 1,100 equipment schedules originated by Clearlink Capital Corporation, a financial services provider based in Mississauga, Ontario, Canada, comprised mainly of information technology and technology-related equipment, including personal computers and client/server equipment that perform business-related functions such as database inquiries (the “I.T. Portfolio”).Fund Eleven acquired the I.T. Portfolio for approximately $144,591,000, which was comprised of a cash payment of approximately $49,361,000 and the assumption of non-recourse debt and other assets and liabilities related to the I.T. Portfolio of approximately $95,230,000.During the first quarter of 2007, Fund Eleven purchased approximately $9,287,000 of new equipment.As of March 31, 2007, the I.T.Portfolio was comprised of approximately $183,000,000 of equipment that is subject to 1,061 leases. -2- ·Four 45,720 - 47,094 DWT (deadweight tons) product carrying vessels, the M/T Doubtless, the M/T Faithful, the M/T Spotless, and the M/T Vanguard, which are subject to bareboat charters with subsidiaries of Top Tankers that are scheduled to expire in February 2011.Fund Eleven acquired the tankers for approximately $112,650,000, which is comprised of (i) assumption of a first priority non-recourse mortgage of approximately $80,000,000, (ii) assumption of a second priority non-recourse mortgage of approximately $10,000,000, and (iii) approximately $22,650,000 in cash. ·Four 3,300 TEU (twenty foot equivalent units) container vessels, the M/V Adaman Sea, the M/V ZIM Hong Kong, the M/V ZIM Israel, and the M/V ZIM Japan, which are subject to bareboat charters with ZIM Integrated Shipping Services, Ltd. that are scheduled to expire in November 2010 and January 2011.Fund Eleven paid approximately $141,200,000 which consisted of (i) approximately $35,876,000, (ii) the assumption of approximately $93,325,000 of non-recourse indebtedness secured by a first priority mortgage and (iii) approximately $12,000,000 of non-recourse indebtedness secured by a second priority mortgage. 10% Status Report As of March 31, 2007, no individual asset constituted at least 10% of the aggregate purchase price of Fund Eleven’s equipment portfolio.The vessels chartered to ZIM individually constitute the largest individual assets in the portfolio but each vessel constitutes less than 9% of the aggregate purchase price of Fund Eleven’s portfolio.With the exception of the I.T. Portfolio, which leases continue to expire each month, Fund Eleven anticipates that the other equipment in its portfolio will remain on lease during the next year. Events Subsequent to the First Quarter of 2007 On April 11, 2007, Fund Eleven, through two wholly-owned subsidiaries, purchased two Aframax 95,649 DWT product tankers, the Senang Spirit and Sebarok Spirit, chartered to an affiliate of Teekay Shipping Corp. for a five year term.The purchase price for the vessels was approximately $88,000,000, comprised of (i) a cash payment of approximately $21,300,000 and (ii) the assumption of approximately $66,700,000 of non-recourse indebtedness. Distribution Analysis During the reporting period, Fund Eleven continued to make monthly distributions at a rate of 9.1% per annum.Cash available for distributions was generated substantially through cash from operations.From the inception of the offering period, Fund Eleven has made twenty-four monthly distributions to its members. During the first three months of 2007, Fund Eleven paid its members $12,546,393 in cash distributions.As of March 31, 2007, a $10,000 investment made at the initial closing, would have received $1,732 in cumulative distributions representing a return of approximately 17% of such initial investment. Fund Summary Start of Offering Period April 21, 2005 Offering Period End Date April 20, 2007 Size of offering $375,000,000 No. of Original Additional Members 8,637 Outlook and Overview Excluding leases in the I.T. Portfolio, one of the Global Crossing leases is the next lease scheduled to expire, in March 2010. As of March 31, 2007, Fund Eleven had $72,479,033 in cash and cash equivalents on hand.The Manager anticipates that Fund Eleven will make several acquisitions in the near future.Substantially all of Fund Eleven’s cash flows are derived from income leases.On a monthly basis, Fund Eleven deducts from such cash flows its recurring operating expenses and assesses cash flows required for known re-leasing costs and equipment management costs.The remaining cash flows are then available for monthly distribution to members.Fund Eleven is a permitted borrower, together with several other funds managed by the Manager, under a revolving credit facility.
